Citation Nr: 0930283	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, bilaterally.  

2.  Entitlement to service connection for arthritis of the 
left knee.  

3.  Entitlement to service connection for arthritis of the 
ankles, bilaterally.  

4.  Entitlement to service connection for arthritis of the 
feet, bilaterally.  

5.  Entitlement to service connection for residuals of a 
compression fracture of vertebra T12.  

6.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from May 1941 to March 1946 
and March 1948 to April 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In January 2005, the RO denied an increased rating for 
the service-connected right knee disability and also denied 
service connection for arthritis, bilateral hip, bilateral 
ankle, bilateral foot, and left knee.  Service connection for 
a compression fracture of vertebra T12 was denied by the RO 
in April 2007.  

The April 2007 RO decision also denied service connection for 
arthritis, bilateral hip, bilateral ankle, bilateral foot, 
and left knee because the evidence submitted was not new and 
material.  The United States Court of Appeals for the Federal 
Circuit has held that if a claim has been the subject of a 
final denial, VA has no jurisdiction to consider the claim 
unless the appellant submits new and material evidence.  
Therefore, whether the RO considered the issue or not, the 
first determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 2005, the Veteran submitted two statements.  In one, 
he stated that he wanted to file a notice of disagreement 
with the rating of his service-connected right knee 
disability.  In the other statement, he wrote that he wanted 
to reopen his claim and add arthritis of the hips, ankles, 
feet and left knee.  Service connection for those disorders 
had been denied in the January 2005 RO decision.  
Communications from veterans must be broadly construed.  
Clearly, the Veteran was not knowingly and voluntarily 
undertaking the burden of producing new and material evidence 
for his arthritis claim.  The only reasonable construction 
for the May 2005 statement seeking service connection for 
arthritis must be that he wanted to continue to pursue his 
claim for service connection for arthritis in his hips, 
ankles, feet, and left knee.  Thus, the May 2005 statement 
was a timely notice of disagreement with the January 2005 
denial of service connection for arthritis in his hips, 
ankles, feet and left knee.  The January 2005 decision was 
not a final denial of service connection and the Board may 
consider the claim without requiring new and material 
evidence to reopen it.  

In November 2006, a hearing on the increased rating issue was 
held before a Decision Review Officer at the RO.  In August 
2008, a hearing was held before the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcripts of the hearings are in the claims folder.  

In September 2008, the case was remanded for procedural and 
evidentiary development.  The requested development has been 
completed and the Board now proceeds with its review of the 
appeal.  

In September 2008, the first issue was entitlement to service 
connection for arthritis, bilateral hip, bilateral ankle, 
bilateral foot, and left knee as secondary to the service-
connected right knee disability.  However, in his June 2007 
statement, the Veteran asserted that service connection 
should be granted for arthritis because it was diagnosed in 
service.  This raises a question of direct or primary service 
connection.  The Board must consider all bases for claims 
that are raised by the Veteran or by the evidence.  Thus, the 
issue has been amended to reflect that the Board will 
consider both primary and secondary service connection.   

When the case was considered in September 2008, the issues 
included entitlement to service connection for thoracolumbar 
spine disorders.  Following an examination requested by the 
Board, the agency of original jurisdiction (AOJ) granted 
service connection for spondylosis of the lumbar spine.  
There is no record of the Veteran disagreeing with either the 
rating or the effective date of that grant.  Consequently, 
there is no longer any issue involving the thoracolumbar 
spine disorder before the Board.  


FINDINGS OF FACT

1.  Arthritis of the Veteran's hips, bilaterally, is 
proximately due to and the result of service-connected 
shortening of the Veteran's right lower extremity.  

2.  Arthritis of the Veteran's left knee is proximately due 
to and the result of service-connected shortening of the 
Veteran's right lower extremity.  

3.  The Veteran does not have arthritis of the ankles, 
bilaterally, due to disease or injury during his active 
service or due to any service-connected disability.  

4.  The Veteran does not have arthritis of the feet, 
bilaterally, due to disease or injury during his active 
service or due to any service-connected disability.  

5.  The Veteran does not have residuals of a compression 
fracture of vertebra T12, due to disease or injury during his 
active service or due to any service-connected disability.  

6.  Arthritis was not manifested to any degree within the 
first year after either period of service.  

7.  The service-connected right knee disability is manifested 
by extensive bony changes and marked deformity of the joint, 
weakness of the right quadriceps, flexion to 25 degrees, full 
extension to 0 degrees, pain on motion, well-healed scars, 
and a leg lengthy discrepancy of approximately 2 inches.  

8.  The service-connected right knee disability is manifested 
by absence of right knee and ankle jerk reflexes, which is 
analogous to a mild incomplete paralysis of the sciatic 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
hips, bilaterally, have been met.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a), 4.58 (2008).  

2.  The criteria for service connection for arthritis of the 
left knee have been met.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a), 4.58 (2008).  

3.  Arthritis of the ankles, bilaterally, was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 4.58 
(2008).  

4.  Arthritis of the feet, bilaterally, was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 4.28 
(2008).  

5.  A compression fracture of vertebra T12, was not incurred 
in or aggravated by active military service, related 
arthritic changes may not be presumed to have been incurred 
in service, and its residuals are not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 4.28 
(2008).  

6.  The criteria for a rating in excess of 30 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.55, 4.56, 4.118 and Codes 5255, 
5311, 5315 (2008).  

7.  The criteria for a rating of 10 percent, and no more, for 
neuropathy due to the service-connected right knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.55, 4.56, 4.118 
and Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in August 2004 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim for an increased rating and his 
claim for service connection for arthritis of the lower 
extremity joints, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter 
was provided before the adjudication of those claims in 
January 2005.  The Veteran subsequently claimed service 
connection for a back disorder and VCAA complaint notice was 
sent to him in July 2005, before adjudication of the claim 
for service connection for a back disorder in April 2007.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that to comply with VCAA, notice 
letters dealing with service connection should tell the 
claimant that if the claim is allowed, VA will assign a 
rating and effective date, and how those determinations are 
made.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
That was not done in this case.  However, the Veteran was not 
prejudiced by the lack of notice because the agency or 
original jurisdiction (AOJ) will have an opportunity to 
notify him when effectuating the grants and, as to the claims 
for service connection that are being denied, neither a 
rating nor an effective date will be assigned.  

In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the notice letter for increased rating claims 
should contain the applicable rating criteria.  A compliant 
letter was sent to the Veteran in June 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in April 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Therefore, the Board may decide 
the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had hearings before a Decision 
Review Officer at the RO, as well as a Board hearing before a 
Veterans Law Judge.  He has had VA examinations and a medical 
opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Arthritis

At his August 2008 Board hearing, the Veteran testified to 
the effect that arthritis in his hips, ankles, feet, and left 
knee, and a compression fracture of vertebra T12, were caused 
by the stresses of walking on his disabled service-connected 
right knee and shortened right lower extremity, and by falls 
due to the service-connected disability.  The Board has 
considered all bases for a claim reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  It has also been 
contended that arthritis was diagnosed in service.  

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus (connection) between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, the Veteran does not claim and the 
evidence does not show any manifestation of a generalized 
arthritis or of arthritis in any of the joints currently at 
issue within the year after either period of active service.  

The Veteran contends that he developed arthritis in both 
hips, both ankles, both feet, and his left knee as the result 
of his service-connected right knee disability.  Service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Arthritis due to strain.  With service incurred lower 
extremity amputation or shortening, a disabling arthritis, 
developing in the same extremity, or in both lower 
extremities, with indications of earlier, or more severe, 
arthritis in the injured extremity, including also arthritis 
of the lumbosacral joints and lumbar spine, if associated 
with the leg amputation or shortening, will be considered as 
service incurred, provided, however, that arthritis affecting 
joints not directly subject to strain as a result of the 
service incurred amputation will not be granted service 
connection.  This will generally require separate evaluation 
of the arthritis in the joints directly subject to strain.  
Amputation, or injury to an upper extremity, is not 
considered as a causative factor with subsequently developing 
arthritis, except in joints subject to direct strain or 
actually injured.  38 C.F.R. § 4.58 (2008).  

Current Disability

X-ray studies in May 2008 disclosed degenerative 
osteoarthritis in the lumbar spine as well as an old 
compression fracture at vertebra T12.  There was severe post-
traumatic degenerative osteoarthritis in the right knee 
secondary to a previous fracture of the distal right femur 
with complete joint space loss and vascular calcification.  
The left knee also had vascular calcification and early 
changes consistent with degenerative osteoarthritis.  The 
bilateral views of the hips disclosed degenerative 
osteoarthritis.  

On the November 2008 VA examination of the Veteran's joints, 
it was reported that X-ray studies disclosed an old 
compression fracture of vertebra T12.  There was generalized 
osteopenia of the lumbosacral spine with evidence of 
spondylosis.  Examination of the hips revealed bilateral 
early joint narrowing consistent with degenerative joint 
disease.  The feet and ankles had generalized osteopenia but 
no evidence of recent or old trauma.  X-rays of the right 
knee revealed severe and advanced joint disease secondary to 
an old fracture of the distal femur.  X-rays of the left knee 
were negative for any bone, joint or soft tissue abnormality.  

Disease or Injury in Service

The service treatment records have been carefully searched.  
While there was traumatic arthritis in the right knee, the 
Board finds no competent medical evidence of a generalized 
arthritic process during service.  Similarly, there is no 
evidence of arthritis or injury to the hips, ankles, feet or 
back during service.  A lay witness is competent to report 
injury during service, but the Veteran has not reported any 
injury to the hips, ankles, feet or back during service.  

There were injuries to the right knee during service.  In 
March 1945, the Veteran was accidentally shot by another 
soldier.  There were compound comminuted fractures of the 
lower femur and upper tibia and fibula.  The fractures healed 
with significant deformity of the knee.  

The Veteran was subsequently readmitted to service and was 
involved in a vehicle accident in November 1950.  That 
resulted in a simple linear fracture of the lateral tibial 
plateau of the right knee.  Examination at that time led to a 
diagnosis of arthritis due to direct trauma, right knee, with 
a marked destructive process of the bones about the knee, 
secondary to injury incurred when wounded in action in 1945.  
The severity of the Veteran's right knee injuries resulted in 
his release from service.  

Nexus or Connection

Service connection requires competent medical evidence of a 
connection between the current disability and the disease or 
injury during service.  The Veteran advances two bases for a 
connection.  He notes the diagnosis of arthritis in service 
and asserts that it has resulted in the current arthritis of 
other joints.  He also asserts that the service-connected 
right knee disability put stress on the other joints, causing 
the development of arthritis in those joints.  Whether a 
current medical diagnosis is related to a diagnosis in 
service and whether a service-connected disability caused or 
contributed to cause another disability are medical questions 
requiring an opinion from a competent medical professional.  
See 38 C.F.R. § 3.159 (2008); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In this case, review of the entire record, including service 
treatment records, private medical records, and VA medical 
records does not disclose any competent medical opinion 
connecting the Veteran's current arthritis to any incident in 
service or to his service-connected disabilities.  [Service 
connection is in effect for malunion of the right femur with 
marked knee disability and arthritis, posttraumatic stress 
disorder, and a bilateral hearing loss.]  A leg length 
discrepancy has been variously described.  On the November 
2004 VA joints examination, the shortening was reported to be 
one inch.  In a VA clinical noted, dated in August 2008, a VA 
orthopedic surgeon reported that the Veteran's right lower 
limb was 2 inches shorter than the left.  On the November 
2008 VA joints examination, the right lower extremity 
appeared to be 2 inches shorter than the left.  

In accordance with VA's duties under VCAA, a competent 
medical opinion was obtained in response to the questions 
raised by the Veteran's claim.  In November 2008, the Veteran 
was examined and the claims folder reviewed.  Physical 
examination included measurement of joint motion.  X-ray 
studies were reviewed.  The examiner wrote that the Veteran 
was experiencing a minimal disability from his thoracic 
compression fracture.  The examiner felt that the Veteran was 
experiencing a moderate to moderately severe disability from 
the lumbosacral spine which, in the examiner's opinion, was 
secondary to the leg length discrepancy.  

The examiner provided an addendum in April 2009.  He 
specifically noted that the X-ray studies were reviewed.  It 
was the examiners opinion that the degenerative joint disease 
of the right knee resulted in severe disability.  It was 
further his opinion that the original injury to the right 
femur and knee area involved soft tissue and muscle injury 
resulted in marked scarring of the soft tissue in the area, 
which was contributing to the right knee disability.  The 
findings as to the bilateral feet, ankles, and hips, as well 
as the left knee, were in the examiner's opinion, more likely 
the result of the normal aging process and were not 
aggravated by or resulted from his right knee/femoral injury.  
The studies of the thoracolumbar spine indicated evidence of 
a compression fracture.  The date of onset of which was 
indefinite but was more likely as not contributing to the 
disability in that area.  The examiner went on to explain 
that the disability of the Veteran's bilateral ankles, 
bilateral feet, left knee, thoracic spine, and hips were less 
likely as not caused by or aggravated by his right knee 
condition.  The disability of the lumbar spine was more 
likely as not secondary to the leg length discrepancy and 
altered gait resulting from his original service connected 
right femur injury.  

In April 2009, a Decision Review Officer at the RO granted 
service connection for the lumbar spine disability.  The 
decision continued to deny service connection for arthritis 
of the bilateral hips, bilateral ankles, bilateral feet, left 
knee, and compression fracture of T12.  

Conclusion

X-ray studies in May 2008 and November 2008 both showed 
osteoarthritis in the Veteran's hips, bilaterally.  In view 
of the 2 inch shortening of the right lower extremity due to 
the service-connected right knee wound residuals, the 
provisions of 38 C.F.R. § 4.58 are applicable.  As set forth 
above, that regulation provides that were there is a service-
connected leg shortening arthritis will be presumed to be due 
to the service-connected disability.  Thus, not withstanding 
the April 2009 medical opinion, service connection for 
arthritis of the hips will be granted.  

The November 2008 VA X-rays of the left knee were reported to 
be negative for any bone, joint or soft tissue abnormality.  
However, the VA X-ray studies in May 2008 were read as 
showing early changes consistent with degenerative 
osteoarthritis.  Giving the Veteran the benefit of the doubt, 
the Board finds that he has osteoarthritis of the left knee.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Again, applying 
38 C.F.R. § 4.58, service connection will be granted for 
degenerative osteoarthritis in the left knee.  

The X-rays have not shown arthritis at T12 or in the 
Veteran's feet and ankles.  The May and November 2008 X-ray 
studies agreed that there was an old compression fracture at 
T12.  The May 2008 X-rays did not included the feet and 
ankles.  The November 2008 studies were interpreted as 
showing osteopenia.  Osteopenia is not arthritis.  It is a 
reduced bone mass due to a decrease in the rate of osteoid 
synthesis to a level insufficient to compensate normal bone 
lysis.  The term is also used to refer to any decrease in 
bone mass below normal.  Dorland's Illustrated Medical 
Dictionary, 1202 (28th ed., 1994).  This is contrasted with 
arthritis, which is an inflammation of joints.  Dorland's 
Illustrated Medical Dictionary, 140 (28th ed., 1994).  
Osteoarthritis is a noninflammatory degenerative joint 
disease occurring chiefly in older persons, characterized by 
degeneration of the articular cartilage, hypertrophy of bone 
at the margins, and changes in the synovial membrane.  It is 
also called degenerative arthritis, hypertrophic arthritis, 
and degenerative joint disease.  Dorland's Illustrated 
Medical Dictionary, 1199 (28th ed., 1994).  Thus, the 
presumptions of 38 C.F.R. § 4.58 do not apply to the 
disorders of T12 and the Veteran's feet and ankles.  

There is no competent medical evidence to connect the current 
disorders of the Veteran's ankles and feet and the 
compression fracture of T12 to either injury during service 
or to the arthritis diagnosed in service.  There is no 
competent medical evidence to the effect that a current 
disorder of the Veteran's ankles, feet, or compression 
fracture of T12 is due to or the result of any of the 
Veteran's service-connected disabilities: malunion of the 
right femur with marked knee disability and arthritis, 
posttraumatic stress disorder, or a bilateral hearing loss.  
The competent medical opinion is that it is more likely than 
not that the disorders are due to his advancing age.  This is 
the only medical opinion on point and it is supported by the 
medical evidence of record.  The medical opinion and the 
medical records form a preponderance of evidence against the 
Veteran's claim for benefits for the disorders of his ankles, 
feet, and T12.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and that portion of the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Rating the Right Knee Disability

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The service-connected right knee injury residuals are 
currently rated as 30 percent disabling under diagnostic code 
5255.  Impairment of the femur with malunion will be rated as 
10 percent disabling where there is slight knee or hip 
disability.  A 20 percent rating will be assigned for a 
moderate knee or hip disability.  The current 30 percent 
rating will be assigned for a marked knee or hip disability.  
The next higher rating, 60 percent, requires a fracture of 
surgical neck of, with false joint or for a nonunion, without 
loose motion, weight bearing preserved with aid of brace.  An 
80 percent evaluation can be assigned where there is a 
fracture of shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture).  38 C.F.R. Part 4, 
Code 5255 (2008).  The Board has reviewed the entire record, 
including the report of the November 2008 VA joints 
examination.  It shows that the fractures sustained in 
service have healed with deformity and degenerative arthritic 
changes.  However, there is no false joint or nonunion.  
Thus, the criteria for a higher rating under diagnostic code 
5255, have not been met.  

The Board has reviewed the rating criteria to see if there is 
some basis for a higher rating.  Specifically, because the 
Veteran has testified that he cannot move his knee, 
consideration has been given to rating it as ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 86 (28th ed., 1994).  

Ankylosis of the knee will be rated as 60 percent disabling 
if at an extremely unfavorable angle, in flexion at an angle 
of 45 degrees or more.  A 50 percent rating will be assigned 
if the knee is in flexion between 20 degrees and 45 degrees.  
The disability will be rated at 40 percent if it is in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  38 C.F.R. Part 4, Code 5256 (2008).  

On the November 2004 VA joints examination, the Veteran had 
less than 10 degrees flexion in his right knee.  The knee was 
fixed in extension.  In the diagnosis, the examiner repeated 
that the right knee was fixed in 0 degrees extension and 
nonfunctional flexion.  Under the rating criteria for 
diagnostic code 5256, this would be considered favorable 
ankylosis and assigned the current 30 percent rating.  It 
should be noted that the current 30 percent evaluation under 
diagnostic code 5255 is based on limitation of motion and the 
limitation of motion cannot be compensated twice under 
different rating criteria.  38 C.F.R. § 4.14 (2008).  

Subsequent VA clinical notes and examination reports show 
more motion and do not show any limitations that would 
approximate any level of unfavorable ankylosis, which would 
qualify for a higher evaluation.  Notes of August 2005 and 
January 2006 reflect decreased motion in the right knee and 
do not show ankylosis.  A note dated in April 2006 states the 
knee is fixed at 0 degrees; which again indicates favorable 
ankylosis and a 30 percent rating.  In May 2006, a private 
physician reported no mobility in the knee and did not 
indicate that it was fixed at any angle but straight.  On VA 
joints examination in November 2008, the Veteran was able to 
flex his right knee to 25 degrees and extend or straighten it 
to the 0 degree position.  There is simply no competent 
evidence that the disability approximates or is analogous to 
an unfavorable ankylosis warranting a higher rating.  
38 C.F.R. §§ 4.7, 4.20 (2008).  

There is no competent evidence of recurrent subluxation or 
lateral instability that could be assigned an additional 
rating under diagnostic code 5257.  38 C.F.R. Part 4, Code 
5257 (2008).  On the November 2008 VA examination, the 
examiner specified that there appeared to be no instability.  

There is no competent evidence of dislocation of the semi-
lunar cartilage (meniscus) ratable under diagnostic code 
5258.  38 C.F.R. Part 4, Code 5258 (2008).  There is no 
competent evidence of residuals following removal of the 
semi-lunar cartilage ratable under diagnostic code 5259.  
38 C.F.R. Part 4, Code 5259 (2008).  

The current 30 percent rating is the maximum that could be 
assigned for a limitation of flexion under diagnostic code 
5260.  38 C.F.R. Part 4, Code 5260 (2008).  Again we note 
that the limitation of motion cannot be compensated twice 
under different rating criteria.  38 C.F.R. § 4.14 (2008).  

Diagnostic code 5261 provides higher or additional ratings 
where the knee cannot be straightened.  Where extension (or 
straightening) of the leg is limited to 5 degrees from the 
straight leg position, the disability will be noncompensable.  
Where extension is limited to 10 degrees, the disability will 
be rated at 10 percent.  Where extension is limited to 15 
degrees, the disability will be rated at 20 percent.  Where 
extension is limited to 20 degrees, the disability will be 
rated at 30 percent.  Where extension is limited to 30 
degrees, the disability will be rated at 40 percent.  Where 
extension is limited to 45 degrees, the disability will be 
rated at 50 percent.  38 C.F.R. Part 4, Code 5261 (2008).  As 
discussed above, the VA examinations of November 2004 and 
November 2008, as well as private and VA clinical notes, show 
the knee is in the fully extended position.  Thus, the 
preponderance of evidence is against a higher or and 
additional rating based on limitation of extension.  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2008).  Review of the service treatment 
records shows there were severe fractures of both tibia and 
fibula.  So, the knee disability could be rated under these 
criteria.  However, that would be an alternative to the 
current criteria, not in addition to it because the 
limitation of knee motion cannot be compensated twice under 
different rating criteria.  38 C.F.R. § 4.14 (2008).  

The Board has also considered the possibility of additional 
rating for the wound scars.  The November 2008 examination 
found a 5 inch operative scar over the lateral aspect of the 
distal right femur and a 2.5 inch operative scar over the 
proximal tibia, laterally.  The report indicates that the 
scars were well healed.  Neither this report nor any other 
evidence of record indicates that the scars are symptomatic 
or that they would approximate any criteria for a compensable 
rating under the criteria for rating scars.  38 C.F.R. 
§ 4.118 (2008).  Therefore, an additional rating cannot be 
assigned for the scars.  

The Board has also considered rating the disability as a 
gunshot wound.  The disability was originally granted service 
connection in March 1946, as gunshot wound Muscle Group XV, 
mesial thigh group, right with fracture lower one-third right 
femur and limitation of motion of the right knee; and gunshot 
wound Muscle Group XI, posterior and lateral muscles of the 
right leg with fracture of the proximal end of the fibula and 
tibia.  Ratings for those disabilities were not assigned at 
that time.  Rather, a 50 percent convalescence rating was 
assigned under provisions now found at 38 C.F.R. § 4.28 
(2008).  

The service treatment records show that there were compound 
comminuted fractures of the femur, tibia, and fibula.  These 
shattering bone fractures are consistent with the highest 
level of muscle injury, a severe disability of the muscles.  
38 C.F.R. § 4.56 (2008).  A severe injury to Muscle Group XI 
warrants a 30 percent rating.  A severe injury to Muscle 
Group XV will be assigned a 30 percent rating.  38 C.F.R. 
§ 4.73, Codes 5311, 5315 (2008).  There are special rules for 
combining muscles injuries.  The combined evaluation of 
muscle groups acting on a single unankylosed joint must be 
lower than the rating for unfavorable ankylosis of that 
joint, except when muscles groups I and II are acting on the 
shoulder.  38 C.F.R. § 4.55(d).  Unfavorable ankylosis of the 
knee is rated as 40 percent disabling.  See diagnostic code 
5256, above.  Since the combined evaluation of the muscle 
groups acting on the knee must be lower than the rating for 
unfavorable ankylosis, 30 percent is the highest rating that 
can be assigned based on muscle injury.  

Private physician's notes cover the period from 2004 to 2007.  
They reflect that the Veteran has diabetes and is 
neurologically intact, except for neuropathy.  He complained 
of tingling, numbness, and occasional coldness in his feet.  
On examination of the Veteran's back, in February 2007, his 
deep tendon reflexes were reported to be 2+, bilaterally.  
Upper and lower muscular strength was normal, without 
atrophy.  However, the Veteran was unable to toe and heel 
walk.  He had difficulty performing a full squat and lost his 
balance.  The report of the November 2008 VA examination 
shows that the Veteran complained of a pins and needles 
sensation in his feet and had been told that it was due to 
peripheral neuropathy due to diabetes.  Examination disclosed 
a weakness in the right quadriceps with other muscles at a 
normal grade 5.  There appeared to be no dermatome loss of 
sensation in either lower extremity.  The right knee and 
ankle jerks were absent.  The left knee jerk was +4 and the 
left ankle jerk was +2.  Straight leg raising tests were 
negative.  The examiner did not provide an opinion relative 
to the absence of the deep tendon reflexes on the right.  

Diabetes is a systemic disease.  While it can affect one side 
of the body more than the other, the effects are usually 
bilateral.  Consequently, the absence of the deep tendon 
reflexes (ankle and knee jerks) on the right, and not on the 
left, is probably due to a mechanical factor affecting the 
right more than the left.  These are most probably the 
residuals of the right knee gunshot wound or the service-
connected back disorder, which is, itself, a residual of the 
gunshot wound.  Neurologic manifestations are different from 
the range of motion manifestations that form the basis for 
rating knees and backs.  Thus, the neurologic manifestations 
may be rated separately.  In this case, the absence of the 
deep tendon reflexes is analogous to an incomplete paralysis 
of the sciatic nerve and warrants a 10 percent rating.  A 
higher rating would require a moderate or greater level of 
disability.  38 C.F.R. § 4.124a, Code 8520 (2008).  Such 
higher level of disability would be characterized by 
significantly greater neurologic deficits, but here there is 
no competent evidence of sensory or motor impairment or any 
of the functional deficits associated with a moderate or 
greater level of disability.  Thus a rating in excess of 10 
percent cannot be assigned.  

The Board has carefully considered the Veteran's testimony 
and his description of his right knee disability and how it 
impacts his life.  However, the findings of the trained 
medical professionals are substantially more probative in 
determining the extent of the disability and whether it 
evinces the criteria required for a higher evaluation.  In 
this case, the medical records and examination reports form a 
preponderance of evidence that establishes that the service-
connected right knee wound residuals do not meet any 
applicable criteria for a higher rating, and except for the 
absent right deep tendon reflexes, there is no basis for an 
additional rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the right knee 
condition has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the right knee gunshot wound exceeded the criteria 
for a 30 percent rating.  At no time during the rating period 
have the neurologic deficits exceeded the criteria for a 10 
percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Service connection for arthritis of the hips, bilaterally, is 
granted.  

Service connection for arthritis of the left knee is granted.  

Service connection for arthritis of the ankles, bilaterally, 
is denied.  

Service connection for arthritis of the feet, bilaterally, is 
denied.  

Service connection for residuals of a compression fracture of 
vertebra T12 is denied.  

A rating in excess of 30 percent for the service-connected 
right knee disability is denied.  

A rating of 10 percent, and no more, is granted for the 
neurologic deficits associated with the service-connected 
right knee disability.  To that extent, the claim is allowed, 
subject to the law and regulations governing the payment of 
monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


